Citation Nr: 1758257	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety disorder and depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 2005, with four months, 21 days of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In October 2015, the Board remanded the issue so the Veteran could be scheduled for his requested Board hearing.  In August 2016, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge and waived review of evidence added to the claims folder since the February 2012 Statement of the Case.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depression, and entitlement to TDIU must be remanded for further development.

The Veteran contends that he has an acquired psychiatric disorder that had its onset on active duty.  Specifically, the Veteran asserts that he was treated for depression while he was in the military.

A review of the Veteran's service treatment records (STR's) indicates that in December 2001 he reported symptoms of depression, anhedonia, decreased libido, and decreased energy.  The treating physician assessed depression and prescribed the Veteran Prozac with a dose of 20 mg, with instructions to follow-up in 2 weeks.  A January 2, 2002, treatment note reflects the Veteran still experienced symptoms of depression and had minimal response to the 20 mg dose of Prozac.  It was noted the Veteran had no new stressors and had no suicidal ideation.  The physician again assessed depression and increased the dose of medication to 40 mg.  There are several other treatment notes for follow-up of depression in the service treatment records (STRs) as well.  

Post-service VA treatment records also show a history of treatment for depression, as well as additional diagnoses of mental health conditions.  In December 2008, at an initial evaluation at the Pittsburgh VA Medical Center (MC), the Veteran was diagnosed with alcohol dependence, depressive disorder NOS (not otherwise specified), R/O (rule out) bipolar disorder NOS.  During a September 2010 individual therapy session, the Veteran reported that he was doing okay with his current mood symptoms but continued to experience periods of depression and mood dysfunction.  He also discussed seeing a friend of his being killed while he was in Bosnia, and that he still struggled with anxiety, re-experiencing, and hyperarousal symptoms related to that event.  He was assessed with mood disorder NOS, anxiety disorder NOS (probable PTSD), and a history of polysubstance dependence in reported remission.  The psychiatrist noted that the Veteran presented STRs that showed he was diagnosed with a depressive disorder in 2001 and 2002, and stated it may be likely that the Veteran's current emotional disturbances characterized by depression, mood dysfunction, and anxiety spectrum disturbances may in part be related to his history of military duty.  The Board notes that in April 2010, the Veteran filed a claim for service connection for PTSD that he later withdrew in June 2010.  An April 2013 mental health note assessed mood disorder NOS, anxiety disorder NOS, and possible adjustment disorder.  A January 2016 Social Work note provides a diagnosis of bipolar disorder.  

In May 2010, the Veteran was afforded a VA mental disorders examination.  The examiner noted that the STRs show some reports of depression and mood symptoms and a trial of Prozac, but also stated the claims file does not contain any formal evaluations of any psychiatric disorders, including any mood disorders.  The examiner also stated the Veteran was never diagnosed with a major mood disorder, including major depressive disorder or bipolar disorder.  The VA examiner diagnosed alcohol dependence, in early remission, opioid dependence, in early full remission, depressive disorder NOS currently in remission (unrelated to military service.  The Veteran did not meet the criteria for diagnosis of a mood disorder, major depressive disorder, or bipolar disorder, PTSD, or anxiety disorder according to the VA examiner.  

At the August 2016 Board hearing, the Veteran reported that he began to have mental health problems on active duty.  He described experiencing mood swings, depression, and manic phases.  The Veteran stated he was prescribed medication for his mental health symptoms in-service and still takes medication currently.  The Veteran testified that when he retired from the military in 2005 he received treatment for his mental health condition in Casa Grande, Arizona, from a private physician.  The Board notes that those treatment records have not been associated with the claims file.  

Based on the above, the Board finds that a Remand is necessary prior to further adjudication of the appeal.  The May 2010 VA examiner stated the claims file does not contain any formal evaluations of any psychiatric disorders, including any mood disorders.  However, the STRs show the Veteran was diagnosed with depression and received follow-up treatment for depression in service.  Additionally, the September 2010 VAMC treatment note reflects that the Veteran's emotional disturbances characterized by depression, mood dysfunction, and anxiety spectrum disturbances may in part be related to his history of military duty, suggesting a possible link between his mental health symptoms and military service.  Therefore, a new VA examination is warranted to determine whether the Veteran currently has an acquired psychiatric disorder, to include anxiety disorder and depression, that is related to his in-service diagnosis of depression and other reported mental health symptoms.  

As for the Veteran's claim of entitlement to TDIU, the Veteran testified that he last worked in December 2007 or 2008 as a civilian contractor overseas.  He stated that due to flare-ups of back pain and knee pain, as well as his psychiatric disorder, he was unable to perform his job.  As resolution of the service connection psychiatric disorder claim could affect entitlement to TDIU, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the service connection psychiatric disorder claim issue being remanded.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any private medical providers relevant to the issues on appeal, to specifically include treatment received in Casa Grande, Arizona, following retirement from military service in 2005.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all of the records of treatment or examination from all of the sources listed by the appellant.  All records obtained must be made part of the claims file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain and associate with the claims file any outstanding VA treatment records not already associated with the claims file.

3.  After completing the foregoing development, request an opinion from an appropriate VA examiner to ascertain whether the Veteran has a psychiatric disorder, to include anxiety disorder and depression, that is related to service.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder, to include anxiety disorder and depression, is of service onset or otherwise related to the Veteran's service, to include service in Bosnia, and/or the in-service diagnosis of depression.  

In providing the opinion, the examiner should comment on and discuss the September 2010 VA psychiatrist's statement that the Veteran's emotional disturbances characterized by depression, mood dysfunction, and anxiety spectrum disturbances may in part be related to his history of military duty, as well as the conclusions of the May 2010 VA examiner.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  The AOJ should review the medical opinion obtained above and ensure that the remand directives have been accomplished.  If question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

